Name: Council Regulation (EEC) No 167/87 of 19 January 1987 fixing, for 1987, the quota applicable to imports into Portugal of oil cake from third countries
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 23 . 1 . 87 Official Journal of the European Communities No L 21 /7 COUNCIL REGULATION (EEC) No 167/87 of 19 January 1987 fixing, for 1987 , the quota applicable to imports into Portugal of oil cake from third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 245 of the Act of Accession states that the Portuguese Republic may, until 31 December 1992, apply quantitative restrictions to the importation from third countries of the products listed in Annex XXI, including oil cake ; Whereas Council Regulation (EEC) No 500/86 of 25 February 1986 fixing the initial quantitative restrictions for imports into Portugal of oil cake from third coun ­ tries (') fixed the initial quota at 1 1 0 000 tonnes whereas this quantity should be increased for 1987 by the minimum rate of 15 % provided for in Article 245 (3) of the Act of Accession ; Whereas this Regulation applies to all third countries, without prejudice, however, to the protocols to be concluded with preferential third countries as provided for in Article 366 of the Act, or to transitional measures as specified in Article 367 thereof ; whereas it should, however, be specified that quantities resulting from quan ­ titative restrictions fixed as a result of application of these Articles are included in those fixed for third countries by this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 December 1987, the quota referred to in Article 245 of the Act of Accession, to be applied by the Portuguese Republic to imports from third countries of oil cake falling within subheading 23.04 B of the Common Customs Tariff shall be fixed at 126 500 tonnes. 2. As far as preferential countries are concerned, should the protocols specified in Article 366 of the Act of Acces ­ sion or, in their absence, the autonomous measures taken under Article 367 of that Act, lay down quantitative restrictions, such restrictions shall be determined before fixing the quantities for other third countries within the framework arrangements set out in paragraph 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Offical Journal of the European Communities. In shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1987. For the Council The President P. DE KEERSMAEKER n OJ No L 54, 1 . 3 . 1986, p. 45.